

EXHIBIT 10.8
FIRST AMENDMENT TO AMENDED AND RESTATED LEASING AGREEMENT
THIS FIRST AMENDMENT TO AMENDED AND RESTATED LEASING AGREEMENT (this
“Amendment”), is entered into as of November 4, 2020, by and among AMERICAN
FINANCE TRUST, INC., a Maryland corporation (the “Company”) and AMERICAN FINANCE
PROPERTIES, LLC, a Delaware limited liability company (the “Leasing Agent”).


WHEREAS the Company and the Leasing are party to the Amended and Restated
Leasing Agreement dated as of September 6, 2016 (the “Leasing Agreement”); and


WHEREAS, in light of the significant investment to be made by the Leasing Agent
in property management infrastructure for the benefit of the Company the parties
wish to amend the Leasing Agreement as provided herein.


NOW, THEREFORE, in consideration of the promise and mutual agreements herein
contained, the parties hereto, intending to be legally bound hereby, agree to
amend the Leasing Agreement as herein stated.


1.Defined Terms. All capitalized terms used herein and not otherwise defined
shall have the meaning ascribed to such terms in the Leasing Agreement.


2.Amendments.


a.Section 2 of the Leasing Agreement is hereby deleted in its entirety and
replaced as follows:


“2.    Term. The initial term of this Leasing Agreement shall commence on the
Effective Date (the “Commencement Date”), shall continue in full force and
effect through, and shall automatically terminate on, the later of (i) five
years from the date of this Amendment and (ii) the Termination Date. The term of
this Leasing Agreement may be extended for such additional periods of time as
the parties agree to in writing.”


b.Section 9.6 of the Leasing Agreement is hereby deleted in its entirety and
replaced as follows:


“Notices. All notices, demands requests, approvals and other communications
required or permitted by this Leasing Agreement shall be in writing and shall be
deemed to have been given on the earlier of the date when presented personally
or otherwise delivered (whether by commercial delivery service, mail or
otherwise) or on the third (3rd) day after the date when deposited in a
regularly maintained mail receptacle of the United States Postal Service,
postage prepaid, registered or certified, return receipt requested, addressed to
Company or the Leasing Agent, as



--------------------------------------------------------------------------------



the case may be, at its respective address set forth below, or at such other
address as the Company or the Leasing Agent may from time to time designate by
written notice to the other party as herein required.




If mailed or personally delivered to an Owner and/or the Company:    


American Finance Trust, Inc.
650 Park Avenue, 30th Floor
New York, New York 10019
Telephone: (212) 415-6500
Facsimile: (212) 421-5799
Attention: Edward M. Weil, Jr., Chief Executive Offer
    Michael R. Anderson, Esq.
    
With a copy mailed to:    


Proskauer Rose LLP
70 West Madison Street, Suite 3800
Chicago, IL 60602
Attention: Mr. Michael Choate, Esq.
    
If mailed or personally delivered to the Leasing Agent:    


American Finance Properties, LLC
650 Park Avenue, 30th Floor
New York, New York 10019
Telephone: (212) 415-6500
Facsimile: (212) 421-5799
Attention: Edward M. Weil, Jr.,
    Michael R. Anderson, Esq.
    
With a copy mailed to:    


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attention: Mr. Jeffrey D. Marell, Esq.
    
or to such address as either party may from time to time specify by written
notice to the other. Notices shall be deemed to be received and, therefore,
effective on the earlier of the date of delivery or, the third (3rd) day after
the date the notice is mailed.”


2



--------------------------------------------------------------------------------



3.Certain Defined Terms. Capitalized terms used herein but not defined shall
have the meanings ascribed to them in the Third Amended and Restated Advisory
Agreement, dated as of September 6, 2016, by and among the Company, American
Finance Operating Partnership, L.P, and American Finance Advisors, LLC (as
amended, supplemented or otherwise modified).


4.Reaffirmation. Each party hereby affirms and reaffirms the Leasing Agreement.


5.Miscellaneous.


a.Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the principles of
conflicts of law thereof.


b.Integration. This Amendment and the documents referred to, comprising or
relating to this Amendment constitute the sole agreement of the parties with
respect to the subject matter hereof and thereof and supersede all oral
negotiations and prior writings with respect to the subject matter hereof and
thereof.


c.Amendment and Waiver. No amendment of this Amendment, and no waiver, discharge
or termination of any one or more of the provisions hereof, shall be effective
unless set forth in writing and signed by all of the parties hereto.


d.Counterparts. This Amendment may be executed in any number of counterparts and
by the different parties on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same Amendment.


[SIGNATURE PAGE FOLLOWS]
3




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.
COMPANY:
AMERICAN FINANCE TRUST, INC. a Maryland corporation
By:    /s/ Michael R. Anderson
Name: Michael R. Anderson
Title: Authorized Signatory


LEASING AGENT:


AMERICAN FINANCE PROPERTIES, LLC,
                        a Delaware limited liability company                    


By:    /s/ James A. Tanaka
Name: James A. Tanaka
Title: Authorized Signatory



[Signature Page to Second Amendment to Leasing Agreement]